Citation Nr: 0806970	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-32 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which granted service connection and 
assigned a 30 percent rating for PTSD, effective from August 
9, 2004.  In a March 2005 rating decision, the RO increased 
the rating to the current level of 50 percent, effective the 
date of the grant of service connection.


FINDING OF FACT

Throughout the rating period, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §4.7 and Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant with notice by letters dated in 
August 2004 and March 2006.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his or her possession that pertains to the claims.

In this case, the veteran was awarded service connection for 
PTSD and assigned a disability rating and an effective date 
in the November 2004 rating decision on appeal.  Thus, the 
claim was substantiated in November 2004.  Therefore, 
following that decision, VA had no further duty to notify the 
veteran how to substantiate his claim pursuant to 38 U.S.C.A. 
§ 5103(a) or 38 C.F.R. § 3.159 (b); the purpose of the notice 
had been served.  See Dingess, 19 Vet. App. at 493.  

The Board notes that neither of the letters discussed the 
criteria for an increased rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vasquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5102(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board finds, however, that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claim decided herein.  The veteran was 
provided with a statement of the case in March 2005, which 
identified the criteria for PTSD disability ratings at each 
level.  In his notice of disagreement filed in September 
2005, the veteran indicated that he had read these criteria 
and believed his symptoms to be consistent with a rating of 
70 percent.  At the same time, he submitted a letter from his 
psychologist describing his deteriorating symptoms and 
suggesting that his disability rating should be higher.  This 
demonstrates that the veteran had actual knowledge of the 
evidence needed to substantiate his claim, of the right to 
submit additional evidence, and of the availability of 
additional process.  Thus, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores of 51 to 60 are indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

In November 2004, the veteran was granted service connection 
for PTSD with an evaluation of 30 percent effective August 9, 
2004, which he appealed.  In March 2005, the RO increased the 
rating for PTSD from 30 to 50 percent, effective August 9, 
2004.  

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is not warranted unless there is 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background and Analysis

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

The veteran was initially evaluated by Michael Mongold, PhD., 
his private psychologist, in September 2004.  Dr. Mongold 
noted that the veteran appeared significantly depressed and 
admitted that he was hyperemotional and cries frequently.  
The veteran indicated that he was sleep impaired and had 
combat related nightmares once per month, as well as frequent 
panic attacks and flashbacks.  He reported infrequent passive 
suicidal ideation and occasional episodes of anger and 
irritability.  The veteran had fluctuating energy, anhedonia, 
and pessimism.  He reported engaging in counting and checking 
rituals, and he also experienced hypervigilance and an 
exaggerated startle response.  Dr. Mongold noted that the 
veteran described emotional constriction and difficulty with 
trust and interpersonal communication.  The veteran had been 
married for 30 years and reported a good relationship with 
almost all of his family and a fair number of friends.  He 
reported that he liked his job but found it stressful.  Dr. 
Mongold noted that the veteran was pleasant and cooperative, 
appropriately groomed, oriented to time, place, person, and 
situation, and had no speech abnormalities or thought 
disorders.  He described the veteran's affect as moderately 
blunted and noted that he had good judgment and fair insight.  
Dr. Mongold diagnosed the veteran as having chronic PTSD, 
panic disorder with agoraphobia, and alcohol dependence, and 
he assigned a GAF as 52.

The veteran underwent a VA evaluation in October 2004.  The 
examiner noted that the veteran complained of nightmares and 
a short temper and admitted being emotionally labile and 
prone to crying easily.  The examiner assessed the veteran's 
appearance, psychomotor activity, and speech as within normal 
limits.  He was friendly and cooperative, although he said 
his mood is bad and he appeared to be mildly to moderately 
anxious and depressed.  He reported suicidal ideation with no 
attempt or intent at that time.  His thought processes were 
clear, with no evidence of hallucinations or delusions.  He 
was oriented and his memory and judgment were intact.  The 
examiner noted that the veteran had daily memories of his 
time in Vietnam, as well as nightmares and flashbacks about 
once per month.  He reported insomnia and anger problems, 
which he said had worsened since he had begun therapy.  The 
examiner diagnosed the veteran as having mild to moderate 
PTSD and noted that he had difficulty in interpersonal 
relationships, both socially and vocationally.  He assigned a 
GAF score of 53.

In December 2004, Dr. Mongold submitted a clinical status 
update, noting that the veteran continued to present with 
significant depression, anxiety, and hyperemotionality with 
frequent crying.  He maintained that he suffered from sleep 
impairment and occasional combat related nightmares, along 
with flashbacks and intrusive thoughts associated with combat 
experience.  The veteran continued to report occasional 
passive suicidal ideation, panic attacks, agoraphobia, 
hypervigilance, and an exaggerated startle response.  He 
remained concerned about anger and irritability and found his 
job increasingly stressful, worrying that he would not be 
able to work there much longer.  Dr. Mongold concluded that, 
despite that the veteran was married and holds a steady job, 
he was "significantly symptomatic."  He recommended that 
the veteran be considered for a higher rating.  

The record contains three subsequent clinical status updates 
from Dr. Mongold.  In September 2005, he reported that the 
veteran was deteriorating in his overall functioning, noting 
that he was significantly depressed, though not acutely 
suicidal, and sleep impaired.  Dr. Mongold stated that the 
veteran's job stress had exacerbated his PTSD to the point 
that it was not in his best interest to continue working.  In 
March 2006, Dr. Mongold reported that the veteran did not 
describe himself as depressed or suicidal, but he was finding 
it increasingly difficult to go to work.  The veteran 
described himself as being "mad at the world" and reported 
having an "anger outburst" at work the day before.  Dr. 
Mongold assessed the veteran as "not doing well but not 
suicidal."  In April 2006, Dr. Mongold reported that the 
veteran continued to present as significantly depressed and 
anxious and remained very concerned about anger and 
irritability.  He had had a recent "angry confrontation" at 
work and was worried that similar future episodes would 
jeopardize his job.  He had been asked to resign his evening 
coaching job because he was too harsh with the players and 
was very discouraged.  Dr. Mongold repeated his opinion that 
"it is not likely that he will be able to maintain gainful 
employment much longer."

A VA examination was performed in June 2006.  The examiner's 
report notes that the veteran rated his depression and 
anxiety as 6 to 7 on a 10-scale but denied suicidal ideation 
or any suicide attempts.  He reported feeling worthless and 
hopeless.  He said that he became irritable with his 
employers, resulting in multiple job changes.  The veteran 
described good relationships with most of his family.  The 
examiner found him to be oriented with no abnormalities in 
thought process, thought content, or memory and no intent to 
harm himself or others.  His affect was noted to be 
depressed, flat, and anxious.  The veteran had auditory and 
olfactory hallucinations and preoccupations with experiences 
serving in the military in Vietnam.  The examiner diagnosed 
"major depressive disorder recurrent, severe without 
psychotic features," PTSD, and alcohol dependence.  A GAF 
score of 73 was assigned.

In December 2006, the veteran underwent a mental status 
evaluation at a VA facility, in which he described his chief 
complaint as anxiety.  He stated that he was angrier than 
before and that he was having trouble with his foreman since 
returning to work after having surgery.  The veteran stated 
that he had suicidal thoughts and that he had sought help 
from Dr. Mongold the previous month because he "was getting 
in the planning stage."  The examiner noted that the veteran 
appeared nervous and his mood was irritable.  He was oriented 
and his memory and cognitive functioning seemed fair, but his 
thought processes seemed to occur with some effort.  He 
denied hallucinations or delusions, and although he had 
suicidal thoughts, he had no plans to hurt himself.  He 
denied flashbacks and an exaggerated startle response.  The 
examiner concluded that the veteran had chronic PTSD with an 
estimated GAF of 53.

The veteran's symptoms do not warrant a rating greater than 
50 percent.  The medical evidence shows that his symptoms 
have persisted at generally the same level since his original 
diagnosis of PTSD.  He experiences frequent panic attacks and 
near-constant depression, but these have not affected his 
ability to function independently, appropriately, and 
effectively.  The veteran's judgment, thought processes, 
speech patterns, orientation, personal appearance and 
hygiene, and family relationships have always been assessed 
as within normal limits.  The veteran has episodes of anger 
and irritability, but these episodes have not resulted in 
violence.  

The veteran does experience a significant amount of work-
related stress.  He was discharged from his part-time 
coaching job, and Dr. Mongold noted in 2006 that the veteran 
might not be able to function at his primary job much longer.  
Nonetheless, the veteran has worked for a single employer 
since the time of his original diagnosis, and it appears from 
the record that he is still gainfully employed.  

The veteran reports suicidal ideation, which is one symptom 
that indicates a higher level of impairment.  However, his 
suicidal thoughts have always been described as passive, he 
has not reported ever attempting suicide, and his doctors 
have consistently stated that they do not consider the 
veteran a danger to himself or others.  Furthermore, the 
veteran's PTSD has not been otherwise shown to be so severe 
as to result in deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Thus, 
the greater weight of the evidence is against granting a 70 
percent rating under DC 9411.  

This conclusion is consistent with the veteran's GAF scores, 
which have remained approximately 53 since his original 
diagnosis, except in June 2006, when it was assessed at 73.  
A GAF score of 51 to 60 indicates moderate symptoms 
consistent with a rating of 50 percent.  Thus, for the 
reasons and bases expressed above, the Board has concluded 
that the criteria for ratings in excess of 50 percent rating 
have not been met at any time to warrant staged ratings for 
the veteran's service-connected PTSD.  Fenderson, 12 Vet. 
App. at 126.

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's PTSD symptoms 
more closely approximate a disability rating of 50 percent.  
The benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for service-
connected PTSD currently evaluated as 50 percent disabling is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


